DETAILED ACTION   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 133-139 in the reply filed on is acknowledged.  The traversal is on the ground(s) that that while the clams of Group III, claims 149-151 should be withdrawn and have been canceled.    Regarding the claims 140-148 of group II, Applicant asserts that the subject matter of these claims have been recognized in the international application as well as in the corresponding EP application as directed to as meeting unity of invention and being examined as such.  Applicant request reconsideration and rejoinder.
All of the arguments have been thoroughly reviewed and considered but not found persuasive because the special technical feature shared by the inventions of Groups I and II, namely the step of hybridization between a non-extendable primer and wherein the non-extendable primer comprises a 5’ domain and a 3; domain separated by a cleavable moiety that is cleavable by an enzyme, is not new and does not provide a contribution over the prior art as evidence by the ISR made of record 12/10/2018 (as discussed in the prior Office action).  Hence lack of unity is deemed to be a posteriori (See MPEP 1850).   Applicant’s arguments are not found persuasive and the requirement is still deemed proper and is therefore made FINAL.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/11/2021, 03/26/2020, 01/15/2019 and 12/10/2918 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 133-136 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Hoser (US 20110123991, May 26, 2011, citation made of record on ISR filed 12/10/2018).
	Regarding claims 1 and 134, Hoser discloses a method for amplifying a nucleic acid template (a method for amplifying nucleic acids with increased specificity and/or sensitivity, Para. [0016]), comprising: a) forming a reaction mixture by combining the T. kodakaraensis was added, Para. [0194]), wherein the forward primer binds to a forward primer binding site on the nucleic acid template and the reverse primer binds to a reverse primer binding site on the nucleic acid template (upstream and downstream primers, each comprising a single-stranded DNA molecule of less than 30 nucleotides, at least a portion of which is complementary to sequence of the target molecule, Para. [0020]), wherein one or both of the forward primer and the reverse primer is not extendable by the polymerase (The upstream primer may be temporarily blocked and rely on an enzymatic cleavage prior to extension. This is exemplified by a 3' blocked primer comprising an RNA base proximal to the 3' terminus together with RNAse H, Para. [0115] and [0120]), and wherein the non-extendable primer comprises a 5' domain and a 3' domain separated by one or more nucleotides that are cleavable by the RNase H enzyme (Where the cleavable element is inserted into the primer then it may be to the 5' side of the primer template binding site or 3' to this site ... All bases 3' to this element may be non-cognate to the (claim 134); 3' region would be 10-20, preferably 10-14, bases in length, Para. [0122]; The oligonucleotides used were ... D20probe ... The probe was incorporated as part of the downstream primer system. The primer comprised a template cognate region, an RNA base and a blocked non cognate region at its 3' terminus, Para. [0196] and Figure 9A); and b) incubating the reaction mixture under substantially isothermal amplification conditions between 20oC and 50oC for 10 minutes to 120 minutes, thereby amplifying the nucleic acid template (the detail herein relates to systems developed to work at approximately 40oC, Para. [0085]; 10 ... 20 ... 30...Time minutes, Figure 6B; FIG. 6B shows amplification in a 2-primer system, Para. [0036]; an isothermal process for amplifying a nucleic acid target molecule, Para. [0017]).  
	Regarding Claim 133, Hoser discloses t wherein the upstream and downstream primers are not substrates for the strand invasion system during the amplification process and do not amplify the target molecules independently of the strand invasion system ([0050]).  Hoser further teach wherein the (The upstream primer may be temporarily blocked and rely on an enzymatic cleavage prior to extension. This is exemplified by a 3' blocked primer comprising an RNA base proximal to the 3' terminus together with RNAse H, Para. [0115]; The probe was incorporated as part of the downstream primer system. The primer comprised a template cognate region, an RNA base and a blocked non cognate region at its 3' terminus, Para. [0194]).

	Regarding claim 135, Hoser discloses wherein a 3' nucleotide of the 3' domain of the forward primer is mismatched to the forward primer binding site (Where the cleavable element is inserted into the primer then it may be to the 5' side of the primer template binding site or 3' to this site ... All bases 3' to this element may be non-cognate to the template and the 3' terminus may be blocked to extension until acted on by the RNASE-H, Para. [0148]).
	Regarding claim 136, Hoser discloses wherein the one or more nucleotides that are cleavable by the RNase H enzyme is rU, rG, rC or rA (X=RNA base ... D20probe ... AGATGAACCAACCAC(TQ)TATATTT(TF)TTT, Para. [0196], i.e. comprise of a ribonucleotide).  Thus, Hoser meets the limitations of the claims recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 137-139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoser as previously discussed above in view of Schroth et al (US 20080009420, January 2008, citations made of record on ISR filed 12/10/2018).   
	Regarding claim 137-139, Hoser teaches a method for amplifying a nucleic acid template (a method for amplifying nucleic acids with increased specificity and/or sensitivity, Para. [0016]), comprising: a) forming a reaction mixture by combining a nucleic acid template having a forward primer binding sequence and a reverse primer binding sequence, a polymerase, a recombinase, a single-stranded binding protein, a recombinase loading protein, a forward primer that is not extendable by the polymerase, a reverse primer that is not extendable by the polymerase, and an RNase H enzyme comprising a divalent cation (Test template was added to a mixture of the reaction components, Para. [0170]; providing an upstream primer, a downstream primer, a strand invasion system ... target molecule ... polymerase, Para. [0018]; upstream and downstream primers, each comprising a single-stranded DNA molecule of less than 30 nucleotides, at least a portion of which is complementary to sequence of the target T. kodakaraensis was added ... the downstream primer... comprised a template cognate region, an RNA base and a blocked non cognate region at its 3' terminus, Para. [0194]; various components may be included such as: magnesium ions, Para. [0081]), wherein the forward primer binding sequence is complementary or identical to at least a portion of the forward primer and the reverse primer binding sequence is complementary or identical to at least a portion of the reverse primer (upstream and downstream primers, each comprising a single-stranded DNA molecule of less than 30 nucleotides, at least a portion of which is complementary to sequence of the target molecule, Para. [0020]), and wherein the forward primer and the reverse primer comprise a 5' domain and a 3' domain separated by a nucleotide comprising one or more nucleotides that are cleavable by the RNase H enzyme (Where the cleavable element is inserted into the primer then it may be to the 5' side of the primer template binding site or 3' to this site ... All bases 3' to this element may be non-cognate to the template and the 3' terminus may be blocked to extension until acted on by the RNASE-H, Para. [0148]), wherein the 5' domain is 10 to 40 nucleotides in length and the 3’ domain is 10 to 25 nucleotides in length (Preferably the primer is less than 25 nucleotides. Most oC and 45oC for 15 minutes to 60 minutes, thereby amplifying the nucleic acid template (the detail herein relates to systems developed to work at approximately 40oC, Para. [0085]; 20 ... 30...Time minutes, Figure 6B; FIG. 6B shows amplification in a 2-primer system, Para. [0036] or three primer system [0173] and [0174]; an isothermal process for amplifying a nucleic acid target molecule, Para. [0017]). Hoser discusses multiplex format for amplification e.g., Para. ([0144]
	Hoser does not explicitly disclose wherein the nucleic acid template is a member of a nucleic acid library comprising a population of nucleic acid templates each comprising a forward primer binding sequence, and wherein the forward primer is a universal forward primer that binds the universal forward primer binding sequence and is not extendable by the polymerase.  Likewise, Hoser does not teach wherein the reaction mixture in in contact with a support having the first universal primer bound thereto and finally multiple amplification of the plurality of templates and plurality of amplification products.
	Schroth teaches a nucleic acid template is a member of a nucleic acid library comprising a population of nucleic acid templates (plurality of different target nucleic acids) each comprising a forward primer binding sequence and reverse primer binding sequence, and wherein the forward primer is a universal forward primer that binds the 
	It would have been prima facie obvious at the time of the effective filing date of the claimed invention to have been motivated to have incorporated universal primers as taught by Schroth into the amplification method of Hoser for the obvious benefit of use in amplification and sequencing reactions.  The ordinary artisan would have been further  motivated to modify the method of Hoser to encompass immobilization of oligonucleotides on a solid support as taught by Scroth for the obvious  benefit of performing array-based amplification as suggested by Scroth.
Conclusion
12.	No claims are allowed.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637